Citation Nr: 0729741	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-06 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral 
testicular atrophy.    

2.  Entitlement to service connection for a disability of the 
left (major) shoulder.  

3.  Entitlement to service connection for a disability of the 
left (major) arm.  

4.  Entitlement to service connection for a disability of the 
cervical spine.  

5.  Entitlement to service connection for a disability of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
March 1980 to March 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

The issues of entitlement to service connection for a left 
shoulder disability, a left arm disability, a cervical spine 
disability, and a lumbar spine disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The service medical records reveal bilateral testicular 
atrophy and post-service medical and lay evidence shows that 
this disorder has been chronically present since service. 





CONCLUSION OF LAW

Service connection for bilateral testicular atrophy is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
bilateral testicular atrophy.  Therefore, no further 
development is needed with respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis 

The veteran contends that he developed testicular atrophy 
during or as the result of his lengthy service in the U.S. 
Navy.  The veteran retired from active service in March 2000 
after 20 years of active duty and his current claims were 
filed in April 2000, less than a month after his separation 
from service.  

The veteran was on active duty from March 1980 to March 2000.  
The service medical records show bilateral testicular 
atrophy.  In his retirement physical examination, dated in 
January 2000, it was noted that the veteran had bilateral 
testicular atrophy and that it had been present since 1980.  
There is no evidence of testicular atrophy prior to entry 
into military service and the veteran is presumed to have 
been sound at the time of enlistment.  See 38 U.S.C.A. § 
1111.  

Regarding a current disability, the veteran was seen in May 
2001 and April 2003 where he was assessed as having marked 
testicular atrophy.  As noted above, the veteran filed his 
claim for service connection within a month of his retirement 
after 20 years of service, and there is evidence of the 
existence of the testicular disorder both during service and 
within a year of separation from active duty.  The RO, in its 
January 2002 rating decision, made note of the existence of 
the disability in service and shortly thereafter; however, 
the RO denied the claim on the basis that the Navy physician 
did not explain the origin of the veteran's disorder.  
However, while there is no opinion which directly links the 
current testicular atrophy with service, the presence of the 
disability during the veteran's period of active duty and 
within a very short time thereafter, along with the very 
nature of the disorder, supports a finding of the onset of 
chronic atrophy of the testicles during service.  Under such 
circumstances, the Board finds that an etiological opinion is 
not necessary, and service connection for bilateral 
testicular atrophy is warranted.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997). 


ORDER

Entitlement to service connection for bilateral testicular 
atrophy is granted.  


REMAND

The veteran contends that he has left arm, left shoulder, 
cervical spine and lumbar spine disabilities that began 
during or as the result of his 20 years of naval service.  
While these are separately ratable disabilities, they will be 
discussed together for the sake of brevity as each disability 
requires remand for essentially the same evidentiary 
development.  

Regarding disabilities of the left shoulder and arm, a review 
of the service medical records indicates complaints of pain 
and loss of motion in June 1989, as well as complaints of 
neurological difficulties (e.g. a "pinched" nerve) in the 
upper left arm in March 1995.  Additionally, the veteran 
reported having a "trick" shoulder and elbow upon physical 
examination in January 1995.  

While the record does not contain a diagnosis of a current 
arm and/or shoulder disability, the veteran filed claims for 
service connection soon after service and there is 
documentation of in-service shoulder and arm abnormalities.  
As this is the case, the Board finds that he should be 
afforded a comprehensive orthopedic examination addressing 
the nature, etiology or approximate onset date of any left 
shoulder and left arm disability that may be present.  
38 U.S.C.A. § 5103A(D) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c)(4) (2006); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

With respect to the veteran's claims for service connection 
for cervical and lumbar spine disabilities, the service 
medical records show several episodes of neck and low back 
symptoms.  Specifically, in April 1991, the veteran was 
treated for a lumbar strain, and in March and June 1995, was 
seen for neck pain and a trapezius strain.  The veteran filed 
his claims for service connection immediately after his 
separation from service.  In addition, the veteran has been 
diagnosed with degenerative disc disease in the cervical 
spine in an August 2001 private medical report.  Back spasms 
were also noted during that month in a separate VA clinical 
report, and subsequent to this evaluation and treatment, the 
veteran has been seen for lumbar pain and cervical strain.  
With evidence of both in-service and current neck and back 
symptomatology, the veteran should be afforded a 
comprehensive orthopedic examination to evaluate the nature 
and etiology of any cervical spine and lumbar spine 
disability that may be present.  Id.      





In view of the foregoing, the case is REMANDED for the 
following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature, approximate onset date or etiology 
of any left (major) shoulder, left (major) 
arm, cervical, and lumbar spine 
disabilities that may currently be present.  

3.  Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation, and any tests that are 
deemed necessary, the examiner is asked to 
provide an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any disability of the left shoulder, 
left arm, cervical spine, and lumbar 
spine that is currently present 
began during service or is otherwise 
linked to any incident of service, 
to include trauma.   

                 The clinician is also 
advised that the term "as likely as 
not" does not mean within the realm 
of possibility.  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against 
causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs 
against the claim.

The examiner is requested to 
provide a rationale for any opinion 
provided.  If the clinician is 
unable to answer any question 
presented without resort to 
speculation, he or she should so 
indicate.

    4.  After completion to the extent 
possible of the directed development, 
readjudicate the veteran's claims for 
service connection for left shoulder, left 
arm, cervical spine and lumbar spine 
disabilities.  If any claim remains denied, 
issue an appropriate supplemental statement 
of the case and forward the case to the 
Board for final adjudication

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


